Dewey, J.
In the opinion of the court there must be a new trial in the present case, for the reason that the court of common pleas ruled absolutely that the award was a bar to the plaintiff’s action. The submission was an oral one, and the plaintiff offered to show that he only submitted to arbitration the matter of the drains connected with the houses of Preble and Lovett. If such was in fact the submission, then the award was no bar, and this would be so irrespectively of the question of a revocation of the submission. Exceptions sustained.